DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2022 has been entered. 
Response to Arguments
Applicant's arguments filed 03/22/2022 have been fully considered but they are not persuasive for all claims (claims 3, 7-9, 12, 14 are now objected to as containing allowable subject matter). Applicants arguments are based on amendments to claim 1 to require the internal walls (comprising air straightener walls) to be extending parallel to the side walls.  Taking the walls (inner vertical walls 140) to be the internal walls / air straightener walls the claimed limitations are met as they are clearly parallel to the side walls (136/138 – figure 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 10-11, 13, 15-20, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Grassmuck et al. (US 7,497,770).
Regarding claim 1, Grassmuck et al. (hereafter “D1”) discloses a refrigerated display case having a front (upward being the front in figure 3), the refrigerated display case comprising: a duct (as at air passage 112) configured to direct an air stream flow through a bottom, a back, and a top of the refrigerated display case; a guide vane (louver 51, reference made to the embodiment of figure 2) communicated with the top of the duct and configured to redirect the air stream flow along the front of the refrigerated display case (col. 1, lines 42-58); a receiver (at inner wall 106 adjacent outer wall to the right in figure 3, the right being referenced as the bottom of the device) coupled to the bottom of the duct and configured to accept the air stream flow redirected by the guide vane (louver 51); and the guide vane comprising: a top wall (outer left one of portion 62); a bottom wall (outer right 62 in figure 2); a first end region (entrance) and a second end region (exit), wherein the first end region and the second end region are located opposite each other on the guide vane; a plurality of internal walls, extending between the first end region and the second end region; and a plurality of flow paths (in channels 61) extending between the first end region and the second end region, and at least two of the top wall, the bottom wall, a first internal wall of the plurality of internal walls, and a second internal wall of the plurality of internal walls, configured to direct an air stream through the guide vane.  D1 does not disclose the particulars of any side walls or other structure of the louver of figure 2.  D1 does, however, teach side walls (136/138), top wall (134), bottom wall (at 147 in figure 6), and boundaries and internal walls (140) with respect to the louver (130) of the embodiment of figure 4.  It would have been obvious to one of ordinary skill in the art at time of filing to contain the guide vane / louver of figure 2 within side walls as a bounded device as taught by the embodiment of figure 4 of D1, for the device to be replaceable/removable from the refrigerated display case.  As modified, the internal walls (140) are air straightener walls parallel to side walls and coupled to top wall and bottom walls.
Regarding claim 2, D1 discloses wherein the top wall (134/139) and the bottom wall (at 147/141) are parallel in a first direction for a first length and parallel in a second direction for a second length (figure 6), the first and second directions being perpendicular.
Regarding claim 4, D1 discloses wherein the second direction is perpendicular to the first direction (figure 6).
Regarding claims 5-6, D1 does not disclose the exact dimensions of the louver of figure 2 or 6.  It would have been obvious to one of ordinary skill in the art at the time of filing to utilize dimensions of the louver/guide vane of D1 suitable for the size of the refrigeration device in which it is to be utilized and the size of the air passage (as at 112) and as such selection of the second length to be 0.5 inches and the distance between top/bottom walls as 2 inches would be obvious to one of ordinary skill in the art for the intended use.  
Regarding claim 10, D1 discloses wherein each of the plurality of internal walls (140) is coupled to both of the top wall and the bottom wall (figure 6).
Regarding claims 11, D1 discloses wherein the first internal wall is spaced from the second internal wall a first distance, and the first internal wall (140) is spaced from the second internal wall a second (same) distance (figure 6).
Regarding claims 13, D1 discloses wherein the second direction is substantially parallel to a direction of gravity (up/down in figure 6).
Regarding claim 15, D1 discloses wherein the first end region (bottom of 61/62 in figure 2) comprises a plurality of inlets defined by the plurality of flow paths, each of the plurality of inlets in airflow communication with the top portion of the duct to receive the air stream flow from the duct (58).
Regarding claim 16, D1 discloses wherein the second end region (at 51) comprises a plurality of outlets defined by the plurality of flow paths, each of the plurality of outlets in airflow communication with the receiver across the front of the refrigerated display case (across front (up in figure 3) as at path 126).
Regarding claim 17, D1 discloses wherein at least one of the plurality of inlets comprises an inlet area, and at least one of the plurality of outlets comprises an outlet area different than the inlet area (figure 2/6).
Regarding claims 18-19, D1 discloses the front being open (up/right in figure 3).
Regarding claim 20, D1 discloses further comprising at least one fan-coil unit (fan 118, evaporator assembly 116) in airflow communication with the duct and the receiver (figure 3).
Allowable Subject Matter
Claims 3, 7-9, 12, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK D HAWN whose telephone number is (571)270-5320. The examiner can normally be reached Monday - Friday 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PATRICK D HAWN/Primary Examiner, Art Unit 3631